Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00817-CV

                                      IN RE Song H. HONG, D.D.S.

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 27, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 20, 2013, relator Song H. Hong, D.D.S., filed a motion for emergency stay

and a petition for writ of mandamus complaining of the trial court’s order denying a motion to

sever. The court has considered the petition for writ of mandamus and is of the opinion that relator

is not entitled to the relief sought. Accordingly, the petition for writ of mandamus and the motion

for emergency stay are denied. See TEX. R. APP. P. 52.8(a).


                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2011-CI-18034, styled Teresa Alvarez and Nazario Alvarez as Next Friends
of D.A., A Minor, et al. v. The Smile Center, P.A.; Smile Center Dental, P.A.; Stephen Simpton, D.D.S. and Song H.
Hong, D.D.S., pending in the 131st Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel Jr.,
presiding.